Exhibit 10.2
 
EXCHANGE AGREEMENT
 
 
THIS EXCHANGE AGREEMENT (“Agreement”) is made and entered into this 30th day of
December, 2013 (“Effective Date”), by and between AMERICAN SPECTRUM REALTY,
INC., a Maryland corporation (the “Company”), and those persons listed on
Exhibit A hereto (individually a “Series A Holder” and collectively the “Series
A Holders”).  The Company and the Series A Holders are sometimes referred to
herein each as a “Party,” and together, as the “Parties.”
 
RECITALS:
 
WHEREAS, the Series A Holders own issued and outstanding shares of 15%
Cumulative Preferred Stock, Series A (the “Series A Preferred”) of the Company,
with such rights, duties and preferences as set forth in the Company’s Articles
Supplementary for 15% Cumulative Preferred Stock, Series A (the “Series A
Articles Supplementary”);
 
WHEREAS, the Company proposes to enter into the Contribution Agreement and Joint
Escrow Instructions (the “Contribution Agreement”) by and among the Company,
American Spectrum Realty Operating Partnership, L.P., American Spectrum Dunham
Properties LLC, a wholly-owned subsidiary of the Company (“American Spectrum
Dunham Properties”), Asset Managers, Inc., D&A Daily Mortgage Fund III, L.P.,
D&A Semi-Annual Mortgage Fund III, L.P., and D&A Intermediate-Term Mortgage Fund
III, L.P. (collectively, the “Dunham Funds”);
 
WHEREAS, under the terms of the Contribution Agreement, American Spectrum Dunham
Properties will acquire certain real property assets from the Dunham Funds in
exchange for new shares of 8% Cumulative Preferred Stock, Series B (the “Series
B Preferred”), with such rights, duties and preferences as set forth in the
Company’s Articles Supplementary for 8% Cumulative Preferred Stock, Series B
(the “Series B Articles Supplementary”);
 
WHEREAS, holders of 66 2/3% of the issued and outstanding shares of Series A
Preferred have approved the issuance of the shares of Series B Preferred to the
Dunham Funds;
 
WHEREAS, under its power and authority contained in Section 2-208 of the
Maryland General Corporation Law and Article VI of the Company’s charter, the
Board of Directors of the Company has classified or designated, or, prior to the
Initial Closing (as defined below), will classify and designate, from the
Company’s authorized but unissued shares of capital stock, shares of a new class
of preferred stock, 8% Cumulative Preferred Stock, Series C (the “Series C
Preferred”), with such rights, duties and preferences as set forth in the
Company’s Articles Supplementary for 8% Cumulative Preferred Stock, Series C
(the “Series C Articles Supplementary”) in the form attached hereto as Exhibit
B; and
 
WHEREAS, the Series A Holders desire to exchange all of their shares of Series A
Preferred for shares of Series C Preferred.
 
 
-1-

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration for the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
AGREEMENT
 
ARTICLE 1.  Exchange of Series A Preferred for Series C Preferred
 
1.1   Exchange of Shares.  At the Closing (as defined below), the Company agrees
to sell and issue to each of the Series A Holders and each of the Series A
Holders severally, but not jointly, agrees to accept in exchange for all of his,
her or its shares of Series A Preferred the number of shares of Series C
Preferred set forth opposite such Series A Holder’s name on Exhibit A hereto
(collectively, the “Exchange Shares”).  Upon the exchange of shares of Series A
Preferred for Exchange Shares at a Closing as contemplated herein, such shares
of Series A Preferred shall be cancelled and constitute authorized but unissued
shares of Series A Preferred.
 
1.2   Closing.   Subject to the terms and conditions of this Agreement, the
exchange of Exchange Shares contemplated by Section 1.1 hereof shall take place
at a closing (the “Initial Closing”) to be held at 10 a.m., Pacific Standard
time, simultaneously with the closing of the transactions contemplated by the
Contribution Agreement, provided however, that if all of the issued and
outstanding shares of Series A Preferred are not exchanged for Exchange Shares
at the Initial Closing, then the Company may, in its sole discretion, hold one
or more subsequent closings (each such closing, the “Closing”) until all issued
and outstanding shares of Series A Preferred have been so exchanged, and
provided further that all issued and outstanding shares of Series A Preferred
shall be exchanged for Exchange Shares at a Closing to occur no later than 12
months following the date of the Initial Closing.
 
1.3   Closing Deliveries.  At each Closing, (i) the Company shall deliver
certificates evidencing the Exchange Shares to be exchanged thereat, (ii) each
Series A Holder who is exchanging shares of Series A Preferred thereat (each, an
“Exchanging Holder”) shall deliver to the Company the certificates evidencing
all of the shares of Series A Preferred held by such Exchanging Holder; and
(iii) each Exchanging Holder shall deliver an assignment separate from
certificate duly executed by such Exchanging Holder, transferring all shares of
Series A Preferred of the Exchanging Holder to the Company.
 
1.4   Investment Representations and Agreements.  Each of the Series A Holders
severally, but not jointly, represents and warrants to, and agrees with, the
Company that:
 
(a)   Purchase for Own Account.  The Exchange Shares shall be acquired for
investment for the Series A Holder’s own account, not as a nominee or agent, and
not with a view to the public resale or distribution of such Exchange Shares
within the meaning of the Securities Act of 1933 (the “Securities Act”), and
such Series A Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same.
 
(b)   Exempt Offering.  The Series A Holder understands that the Exchange Shares
have not been registered under the Securities Act or registered or qualified
under applicable state securities laws and are being offered and sold pursuant
to exemptions from such registration or qualification based in part upon the
representations of the Series A Holders contained in this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)   Disclosure of Information.  The Series A Holder has (i) reviewed the
Company’s annual, quarterly and periodic reports, reports, schedules, forms,
statements and other documents (including exhibits and all other information
incorporated by reference) filed or furnished with the Securities and Exchange
Commission, and publicly available on EDGAR, as of the date hereof; (ii) has
reviewed and understands the rights, duties and preferences of the Series A, the
Series B and the Series C, in each case as set forth in the Articles
Supplementary for 15% Cumulative Preferred Stock, Series A, the Articles
Supplementary for the 8% Cumulative Preferred Stock, Series B, the Articles
Supplementary for 8% Cumulative Preferred Stock, Series C; and (iii) has
reviewed and understands the terms of the Contribution Agreement, the Letter
Agreement by and among the Company, American Spectrum Dunham Properties LLC, a
wholly-owned subsidiary of the Company, and Dunham & Associates Holdings, Inc.
(“Dunham”), the Warrant to be issued to Dunham or its designated affiliate, to
purchase up to 600,000 shares of Common Stock of the Company; and (iv) had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Exchange Shares and the business,
properties, prospects, and financial condition of the Company and to obtain
additional information (to the extent the Company possessed such information or
could acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Series A Holders or to which the Series A Holders
had access.
 
(d)   Investment Experience.  The Series A Holder has experience as an investor
in risky securities and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment in the Exchange Shares to be purchased
by it and has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of this investment in the
Exchange Shares.
 
(e)   Accredited Investor Status.  The Series A Holder is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D, as presently in effect.
 
(f)   Restricted Securities.  The Series A Holder understands that the Exchange
Shares are characterized as “restricted securities” under the Securities Act
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering, and that under the Securities Act and applicable
regulations under the Securities Act such Exchange Shares may be resold without
registration under the Securities Act only in certain limited circumstances.  In
this connection, the Series A Holder represents that it is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed
by SEC Rule 144 and by the Securities Act.  The Series A Holder understands that
the Company is under no obligation to register any of the Exchange Shares sold
under this Agreement.  The Series A Holder understands that no market now exists
for any of the Exchange Shares and that it is uncertain whether a market, public
or otherwise, shall ever exist for the Exchange Shares.
 
(g)   Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, the Series A Holder further agrees not to make
any disposition of all or any portion of the Exchange Shares unless and until:
(i) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or (ii) the Series A Holder shall have
notified the Company of the proposed disposition and shall have furnished the
Company with a statement of the circumstances surrounding the proposed
disposition, and, if reasonably requested by the Company, the Series A Holder
shall, at the expense of the Series A Holder or its transferee, furnish the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition shall not require registration of such Exchange Shares under
the Securities Act.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(h)   Legends.  Each Series A Holder understands and agrees that the
certificates evidencing the Exchange Shares, or any other securities issued in
respect of the Exchange Shares upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall bear the
following legends:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
The legend set forth above shall be removed by the Company from any certificate
evidencing the Exchange Securities upon delivery to the Company of an opinion by
counsel, reasonably satisfactory to the Company, that a registration statement
under the Securities Act is at that time in effect with respect to the legended
security or that such security can be freely transferred in a public sale
without such a registration statement being in effect and that such transfer
shall not jeopardize the exemption or exemptions from registration pursuant to
which the Company issued the Exchange Shares.
 
ARTICLE 2.  Stop-Transfer Notices.  In order to ensure compliance with the
restrictions on transfer set forth in this Agreement the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same.
 
ARTICLE 3.  Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Exchange Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such Exchange Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Exchange Shares
shall have been so transferred.
 
ARTICLE 4.  Debt Payments.  If the Company or any of its Affiliates, without the
requisite consent of the holders of Series B Preferred increase (i) the
aggregate outstanding principal amount of any individual indebtedness of the
Company and its Affiliates existing as of the Effective Date that is secured by
real property by greater than $250,000 (excluding for purposes of this Article 4
indebtedness authorized pursuant to that certain Contribution Agreement (the
“Contribution Agreement”) dated as of the Effective Date between the Company,
Asset Managers, Inc., American Spectrum Realty Operating Partnership, L.P.,
American Spectrum Dunham Properties, LLC and the initial holders of the
Company’s Series B Preferred Stock with respect to the Contributed Properties
(as defined in the Contribution Agreement)), such $250,000 being inclusive of
any and all expenses, prepayment fees, defeasances, etc. associated with such
increase; or (ii) the aggregate outstanding principal amount of all unsecured
indebtedness of the Company and its Affiliates existing as of the Effective Date
by greater than $250,000, such $250,000 shall be inclusive of any and all
expenses, prepayment fees, defeasances, etc. associated with such increase,
then, in either instance, the Company shall pay all amounts borrowed in excess
of such $250,000 to the holders of outstanding Series B Preferred Stock and
Series C Preferred pro rata (“Debt Payments”).  All Debt Payments shall be paid
to the holders of the Series B Preferred Stock and Series C Preferred, pro rata,
as promptly as practicable (but in no event later than five business days)
following the closing of the applicable financing.  For purposes of this
Agreement, “Affiliate” means, in respect of any Person, any other Person that is
directly or indirectly controlling, controlled by, or under common control with
such Person, and the term “control” (including the terms “controlled by” and
“under common control with”) means having, directly or indirectly, the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or by contract or otherwise.  For
purposes of this Agreement, “Person” means any individual, partnership, limited
partnership, corporation, limited liability company, association, joint stock
company, trust, joint venture, unincorporated organization or other entity.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE 5.  General Provisions.
 
5.1   Amendment; Waiver.  This Agreement may be amended and the observance of or
compliance with any provision of this Agreement by any party to this Agreement
may be waived only by the written agreement of the Parties.
 
5.2   Successors and Assigns.  Except as otherwise provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and permitted assigns of the Parties.
 
5.3   Third Parties.  Nothing in this Agreement, express or implied, is intended
to confer upon any person, other than the parties to this Agreement and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement except as expressly provided in
this Agreement.
 
5.4   Governing Law.  This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Maryland as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed exclusively in accordance with the internal laws of the State
of Maryland as applied to agreements among Maryland residents entered into and
to be performed entirely within Maryland, excluding that body of law relating to
conflict of laws.
 
5.5   Counterparts.  This Agreement may be executed in two or more counterparts
(including, without limitation, facsimile counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
5.6   Headings.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  All references in this Agreement to sections and exhibits shall,
unless otherwise provided, refer to sections of this Agreement and exhibits
attached to this Agreement, all of which exhibits are incorporated in this
Agreement by this reference.
 
5.7   Notices.  All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be delivered personally or by
facsimile transmission or by nationally recognized overnight delivery service or
by first class certified or registered mail, return receipt requested, postage
prepaid:
 
If to the Company, at:
 
American Spectrum Realty, Inc.
2401 Fountain View, Suite 750
Houston, Texas 77057
 
If to a Series A Holder, at the address set forth on Exhibit A hereto:
 
 
or at such other address or addresses as may have been furnished by giving five
days advance written notice to all other parties.  Notices provided in
accordance with this Section 3.7 shall be deemed delivered upon personal
delivery or three business days after deposit in the mail.
 
5.8   Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.
 
5.9   Entire Agreement.  This Agreement, together with all exhibits and
schedules to this Agreement, constitutes the entire agreement and understanding
of the parties with respect to the subject matter of this Agreement and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties, or obligations between the parties with respect to the
subject matter of this Agreement.
 
5.10  Counterparts; Facsimile.  This Agreement may be executed concurrently in
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.  Executed signature pages may
be delivered by facsimile and such facsimiles shall be deemed as if actual
original signature pages had been delivered.
 
[Remainder of Page Left Blank]
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
[Signature Page to Exchange Agreement]
 
 

 
American Spectrum Realty, Inc.
                  By:       Name:   Title:                          
PRINT NAME OF SHAREHOLDER
                         
SIGNATURE

 
 
 
-7-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
List of Series A Holders




Name and Address of Series A Holder
Number of
Series A
Preferred to
be Exchanged
Shares of Series
C Preferred to
be Issued
     
Timothy Brown
[insert address]
20,640 shares
20,640 shares
     
William J. Carden
2401 Fountain View, Suite 750
Houston, Texas 77057
16,140 shares
16,140 shares
     
John Galardi Trust
[insert address]
18,390 shares
18,390 shares

 
 
 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
Articles Supplementary for 8% Cumulative Preferred Stock, Series C
 
 
 
-9-